Citation Nr: 1712624	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  11-24 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent disabling for a left ankle sprain.  

2. Entitlement to an increased rating in excess of 10 percent disabling for left ankle instability.  

3. Entitlement to service connection for sleep apnea, to include as secondary to Post-Traumatic Stress Disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1988 to December 1989, and from November 1990 to May 1991.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

The Board remanded the case for further development in June 2014.  That development has been completed and the case has since been returned to the Board for appellate review.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is warranted with regard to the issues on appeal.  In that regard, the Veteran's May 2013 VA Form 9 indicates that the Veteran requested a Board videoconference hearing with regard to the denial of his claim of entitlement to service connection for sleep apnea claim.  As the Veteran has not been afforded a hearing with respect to any issues on appeal, for reasons of judicial efficiency, the Board will liberally construe the Veteran's hearing request to apply to all issues on appeal and provide the Veteran the opportunity to provide testimony and evidence at a hearing on all three issues currently before the Board.  

In that regard, the Veteran is entitled to a hearing before the Board as a matter of right.  38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2016).  Based on the foregoing, the Board will remand this matter to afford the Veteran the opportunity to testify at the requested Board hearing.  

Accordingly, the case is REMANDED for the following action:

1.  In accordance with appropriate procedures, schedule the Veteran for a hearing before a Veterans Law Judge.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2016).  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the matter should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







